DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 31, 33-42, 44-48, 50-58, and 60, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments filed on 12/02/2021, the prior art references (Salkintzis and Shimoda) does not teach the at least indicated portion of the claim of a network entity of a wireless communication network, wherein the network entity is adapted to: establish a first protocol data unit (PDU) session for a wireless terminal (UE) using a first NodeB base station (MgNB) and a first user plane function, UPF, entity (UPF1); and establish a second PDU session for the wireless terminal (UE) using a second NodeB base station (SgNB) and a second user plane function, UPF, entity (UPF2), wherein the first PDU session and the second PDU session are established for the wireless terminal (UE) using the first MgNB and the second MgNB so that the first PDU session and the second PDU session are provided concurrently using dual connectivity (DC) to provide redundant data paths for communication of data for the wireless terminal (UE) through the wireless communication network, wherein establishing the first PDU session and the second PDU session comprises sending Redundancy Sequence Numbers (RSNs) for the first PDU session and the second PDU session indicating DC is to be provided for the first PDU session and the second PDU session, wherein establishing the second PDU session comprises establishing the second PDU session for the wireless terminal (UE) using the first NodeB base station (MgNB) and the first UPF entity (UPF1), and modifying the second PDU session for the wireless terminal (UE) to use the second NodeB and the second UPF entity (UPF2) after establishing the second PDU session using the first NodeB base station (MgNB) and the first UPF entity (UPF1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645